FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                        May 17 2012, 9:10 am
any court except for the purpose of
establishing the defense of res judicata,
                                                                    CLERK
collateral estoppel, or the law of the case.                      of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

ELIZABETH A. HARDTKE                              GREGORY F. ZOELLER
South Bend, Indiana                               Attorney General of Indiana

                                                  GARY R. ROM
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

BRIAN ANDERT,                                     )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 71A05-1109-CR-509
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                         The Honorable John M. Marnocha, Judge
                              Cause No. 71D02-1101-FB-1



                                         May 17, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Brian Andert appeals his convictions for three counts of sexual misconduct with a

minor, as Class B felonies, following a jury trial. Andert presents two issues for review:

       1.     Whether the trial court abused its discretion when it admitted certain
              evidence as an exception to the hearsay rule under Evidence Rule
              803(4).

       2.     Whether the evidence is sufficient to support Andert’s convictions.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On December 31, 2010, Harold Davis rented a hotel room at the Inn at St. Mary’s

in St. Joseph County. Davis rented a room for his then fourteen-year-old daughter, D.D.,

and her friends to celebrate the New Year holiday. D.D.’s friends A.K., A.R., and A.D.

were also there. At some point Davis picked up Andert, who was Davis’ nephew and

D.D.’s cousin. During the evening D.D. and others smoked a marijuana joint that was

being passed around. At one point Andert and D.D. were by the ice machine. Andert

offered D.D. his bottle of Mike’s Hard Lemonade, and she took a sip. Andert then

attempted to kiss D.D., but she “pulled away.” Transcript at 169.

       Davis’ hotel room had two beds. In the early hours of January 1, 2011, everyone

went to bed. Davis was on the bed closest to the window, A.P. was on the bed closest to

the door, and A.R. and A.K. slept on the floor near the door. D.D. lay down to sleep

between Davis’s bed and the window to be near her charging cell phone, and Andert lay

down nearby. At some point D.D. was in a “light sleep” when Andert “put his hands

down the back of [her] pants and put his fingers in [her] vagina.”          Id. at 169-70.


                                             2
Surprised, D.D. said “Huh-uh” (negative), “rolled away,” and Andert took his hand out.

Id. at 170. Five to seven minutes later Andert “fingered” D.D. again, and she moved to

sleep under the desk by the head of Davis’ bed. Id. D.D. fell into a light sleep and then

“woke up to find him fingering [her] again,” but this time he had “put his arm around

[her] waist to keep [her] there.” Id. at 171. D.D. “kept going ‘Huh-uh’ (negative) and

. . . kept trying to move, and then he finally let go after about thirty to forty-five

seconds.” Id. D.D. wondered whether she was dreaming.

      D.D. relocated to her former spot on the floor and fell into another light sleep.

When she next woke Andert had his mouth on her vagina. D.D. “woke up more” and

“really did pull away” and sat up leaning on the bed. Id. at 172. Andert moved away,

and when D.D. thought he had fallen asleep, she lay down on her stomach next to her

phone under the desk. D.D. next woke to find Andert lying on top of her back, moving

his penis in and out of her vagina. Andert stopped and D.D. heard a crinkling sound. She

fell back asleep but then woke to Andert penetrating her with his penis again. Andert

then inserted his penis into D.D.’s anus, which caused D.D. to jump from pain. Andert

moved to another part of the room to sleep.

      D.D. went with one of her friends into the bathroom to smoke a cigarette. When

the friend left the bathroom, D.D. locked the door and stayed inside. Andert attempted to

enter the bathroom but D.D. would not unlock the door.         D.D. eventually left the

bathroom, let Andert in, and sunk down against the wall across from one of the beds

crying. A.R. asked her what was wrong, and while the two walked to the ice machine,




                                              3
D.D. told A.R. what Andert had done. A.R. retrieved the other teens from the room, and

they went to the hotel lobby.

       A.K. returned to the room and used a trash bag to retrieve a condom he had seen

on the floor there.      Eventually the police were called, D.D. was transported to the

hospital, and A.K. gave the condom to police. At the hospital, D.D. was interviewed by

hospital personnel about her encounter with Andert. A nurse conducted a sexual assault

kit examination and noted injuries to D.D.’s vagina and anus.

       The State charged Andert with sexual misconduct with a minor, as a Class B

felony, and attempted sexual misconduct with a minor, as a Class C felony. 1 Prior to

trial, the State added two additional counts of sexual misconduct with a minor, as Class B

felonies. Following a jury trial, on May 18, 2011, the jury returned verdicts finding

Andert guilty of the sexual abuse of a minor charges but not guilty of the attempted

sexual abuse charge. At the sentencing hearing on September 7, the trial court entered

judgment of conviction accordingly and sentenced Andert to ten years on each count, to

be served concurrently.2 Andert now appeals.

                               DISCUSSION AND DECISION

                              Issue One: Admission of Evidence

       Andert first contends that the trial court erred when it admitted certain evidence.

Our standard of review of a trial court’s admission of evidence is an abuse of discretion.

       1
          The attempt charge arises from A.R.’s allegation that she awoke during the same night to feel
Andert’s hand under her blanket pulling on her underwear. The victim in all other charges was D.D.
       2
           Dates for the trial proceedings are based on the documentation included in appellant’s
appendix, but that information was not complete. Andert did not include a chronological case summary
in the appendix even though such is required by Indiana Appellate Rule 50(B)(1)(a). We remind counsel
to comply with this requirement in the future.
                                                  4
Edelen v. State, 947 N.E.2d 1024, 1027 (Ind. Ct. App. 2011) (citing Speybroeck v. State,

875 N.E.2d 813, 818 (Ind. Ct. App. 2007)). A trial court abuses its discretion only if its

decision is clearly against the logic and effect of the facts and circumstances before the

court. Id. (citation omitted). In reviewing the admissibility of evidence, we consider

only the evidence in favor of the trial court’s ruling and any unrefuted evidence in the

defendant’s favor. Id. at 1027-28 (citing Dawson v. State, 786 N.E.2d 742, 745 (Ind. Ct.

App. 2003), trans. denied).

      Andert contends that the trial court abused its discretion when it admitted “a

nurse’s testimony that the victim, D.D., [had] told the nurse that Andert had perform[ed]

sexual intercourse with her and placed his penis into her anus.” Appellant’s Brief at 8.

But Andert does not provide citation to the nurse’s testimony at issue in the argument

section or anywhere else in his brief. See Ind. App. R. 46(A)(8)(a) (argument section of

brief must contain contentions supported by cogent reasoning including citations to the

record). Nor does Andert show that he preserved the issue for review by lodging a timely

objection. See Cutter v. State, 725 N.E.2d 401, 406 (Ind. 2000) (“Failure to object to the

admission of evidence at trial normally results in waiver and precludes appellate review

unless its admission constitutes fundamental error.”). As such, Andert has waived review

of the court’s admission of the nurse’s testimony regarding D.D.’s statements.

                          Issue Two: Sufficiency of Evidence

      Andert next contends that the evidence is insufficient to support his conviction.

When the sufficiency of the evidence to support a conviction is challenged, we neither

reweigh the evidence nor judge the credibility of the witnesses, and we affirm if there is


                                            5
substantial evidence of probative value supporting each element of the crime from which

a reasonable trier of fact could have found the defendant guilty beyond a reasonable

doubt. Wright v. State, 828 N.E.2d 904, 905-06 (Ind. 2005). It is the job of the fact-

finder to determine whether the evidence in a particular case sufficiently proves each

element of an offense, and we consider conflicting evidence most favorably to the trial

court’s ruling. Id. at 906.

       Andert challenges the credibility of the State’s witnesses, claiming that their

testimonies were “filled with inherent inconsistencies.” Appellant’s Brief at 11. He also

maintains that the State’s witnesses testified that he was with both A.R. and D.D. but

contends that “[t]his fact scenario begs the question that if Andert was with A.R. how

could he have also been with D.D.” Id. Both contentions amount to a request that we

reweigh the evidence, which we will not do. See Wright, 828 N.E.2d at 905-06.

       In addition, Andert questions the sufficiency of the forensic evidence.

Specifically, he points out that an evidence technician checked the hotel room floor with

an ultraviolet light and discovered no seminal fluid on the floor, where the condom had

allegedly been found; that a forensic scientist testified that she had discovered no seminal

fluid on the condom; and that the forensic DNA analyst had not factored in the familial

relationship between Andert and D.D. when determining the statistical significance of the

conclusions about the DNA sample examined. But Andert’s sperm cells were found in

D.D.’s vagina and on her external genitalia. Thus, Andert’s arguments amount to a

request that we reweigh the evidence. We will not do so. Id. Andert has not shown that

the evidence is insufficient to support his convictions.


                                              6
      Affirmed.

RILEY, J., and DARDEN, J., concur.




                                     7